Title: [January 1787]
From: Washington, George
To: 




[Monday 1st.] Mercury at 55 in the Morning—67 at Noon and 58 at Night.
But little wind and that southerly—very warm. Morning foggey—flying vapour rather than a standing fog.
Went to the Plantation of Jno. Robinson to have his Stock of Horses & Cattle appraised to me. Colo. McCarty on my part and Mr. Lund Washington on his valued them—as follow




£
s
d


A Black (or dark brown) Mare about 14 hands high—no white but a long switch tail and supposed to be 9 years old.
}
9
0
0


With a sorrel horsecolt of last spring—a long narrow blaze—a little white on the upper lip and 2 White hind feet


A Bla. Mare. No white except a few gray hairs on her nose abt. 13½ hands high 6 yrs. old
}
6
0
0


A bla. horse colt—last Spring no white but a small snip on the nose


A Sorrel Mare blazed face off hind foot white abt. 14 hands high 7 years old
}
11
10
0


A Sorrel Mare colt. 1 year old—blaze in the face


A Sorrel horse Colt of this Spring blaze in the face white rd. the hoofs both hers


A Sorrel Stallion—a blaze face—2 hind feet & off fore foot white—13½ hds. high & 6 years old
}
5
0
0


A Sorrel horse with a kd. of blaze & snip in one 2 hind feet white—Thin & badly made. 13½ hds. high and 7 years old
}
4
10
0



A Dark bay horse (Stallion) one hind foot near one white—4 next Spg. 13½ hands high.
}
5
10
0


A Sorrel two years old horse Colt—long Star & white Nose
}
3
0
0


11. in all amountg. to

£44
.10
—


Cattle






1 Brindle Bull. 3 yrs. next Sprg.

4
0
0





1 Red
}
Oxen


1 Brindle & pied




12
0
—


1 Brindle & White Steer unbroke

4
—



1 Bla. Cow—White Belly—& red Yearlg. Bull Calf
}
4
—



1 Bla. Cow & bla. Bull Calf

4
—



1 Brindle Cow & brind. B. Calf

4
—



1 Red Cow & pied bull Calf

4
—



1 Brindle Cow with white belly & red calf with wh. belly
}
4
—



1 Brindle hiefer with calf

2
10
—


15 head in all amt.

£42
.10



11 horses as above

44
.10



Total

£87
.



For the payment of the Sum on the other side viz. £87 I passed my Certificate payable to Mrs. French.
Besides the above 20 bushls. of Wheat sowed on the Plantation, and putting it in, was valued by the aforementioned Gentlemen at 7/6 pr. Bushel; for  Bushels I am to pay Thos. Pool.
It being wet where James Lawson was ditching, I ordered him to quit & go to that part where he had left off the  of Decr. last & to continue that ditch up to the road by the bridge.
Began to Plow in Field No. 1 at Dogue run to day 4 plows for Barley &ca. & to prepare the fencing for field No. 4. at the same place.
Also begun with the Muddy hole people to Hoe the ground on the right of the road (going out) at the Home House for Corn.
Colo. McCarty and Mr. Lund Washington came home with me to dinner. Found the wife of the latter & Colo. White and a Mr. West the two last of whom stayed all Night. The rest went away in the evening.


	
   
   Jno. robinson: John Robertson. horses & cattle appraised to me: GW’s agreement with Robertson on 24 Oct. 1786 had specified that GW would buy Robertson’s horses and cattle at an appraised price and pay the sum to Mrs. French. Robertson in turn would be exonerated from part of the rent owed to her (DLC:GW). thos. pool: GW may mean Peter Pool, who had relinquished his tenant house to Robertson (see entry for 24 Oct. 1786). Both Thomas and Peter Pool appear in the 1785 Virginia tax census in the same Fairfax County tax list (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 85). GW’s opinion of the Pool family, which in 1794 was living on land near his mill, was that “a more worthless set are no where to be found” (GW to William Pearce, 14 Dec. 1794, DLC:GW).


	
   
   Anthony Walton White (1750–1803), of New Jersey, often called Walton White, was the son of Anthony and Elizabeth Morris White, daughter of Gov. Lewis Morris of New Jersey. White was privately educated and before the Revolution assisted his father in the management of the family’s considerable estates. During the Revolution he served as a lieutenant colonel and colonel in various New Jersey regiments. From 1788 to 1793 White resided in New York and attempted to recoup his finances, depleted by wartime expenditures and unsuccessful business ventures, through applications for a government post (White to GW, 1 May and 22 Sept. 1789, DLC:GW). In 1793 he returned to New Jersey.



 


Tuesday 2d. Mercury at 46 in the Morning—63 at Noon and 59 at Night.
A Moist, vapoury morning but clear till afternoon when it lowered & looked much like rain. The ground quite uncovered and the frost entirely out of it.
Colo. Walton White and Mr. West went away before breakfast. I rid to the Ferry—Frenchs & Dogue run Plantations. Set the Muddy hole Ploughs 3 to work, to prepare a small piece of ground East of the Branch in field No. 1 for Barley & grass Seeds.
 


Wednesday 3d. Mercury at 53 in the Morning—61 at Noon and 60 at Night.
Moist, warm, and giving all day; with little or no wind. At times it dripped a little of rain and at other times was foggy.
Rid to Alexandria to a meeting of the board of Directors of the Potomack Co. Did the business which occasioned the Meeting. Dined at Lomax’s & returned home in the evening.
Dug the 10 Rows of Carrots wch. I had sowed between the Rows of drilled Corn at Muddy hole Plantation which turned out as follow—viz.—the first and most Northerly row yielded 3 Bushls. and the next to this 2½ Bushels—the other 8 were measured together and amounted to 14 Bushels—The tops ends and fibres being first taken from the whole. It is to be noted, that these Carrots came up exceedingly thin, whether owing to the Seeds being burried too

deep, or to any other cause is not certain—They were even much thinner than the Potatoes in the same field—That the two rows first named were transplanted, the tip ends of the Roots being first taken off; which, or some thing else occasioned them to fork, & branch improperly—that the first of these rows i.e. the one which produced 3 bushels had no sprinkling of dung at the time of Planting—the second (yielding 2½ bushels) had and so alternately though the whole ten rows. The 8 rows not transplanted produced very fair Carrots the medium size of which might be  inches in length and  in circumference about midway the length of them. The greater part of these Carrots too grew in more indifferent land apparently than the Potatoes did tho part of the latter being low was drowned. Notwithstanding this I think there were more plants upon the whole of Potatoes than Carrots in the rows. Hence it appears that in the same kind of Land the latter yields more bushels to the acre than the former—for of Potatoes, 4 rows nearly of the same length as those with Carrots, produced only 6¾ Bush. and the best set one of the 4, two and a ¼ Bushels. The average of which is not quite a bushel and three pecks Whereas the average of the 10 rows of Carrots is nearly 2 Bushels—which of these is most valuable by the Bushel—in feeding or for any farm uses must be determined by experience or the accounts of others. One great advantage seems to attend Carrots and that is that they may remain without any detriment in the ground till this time for those now spoken off appear to have received no damage during the last severe frost. How much longer they woud. have remained unhurt in the ground I can not say.
 


Thursday 4th. Mercury at 57 in the Morning—67 at Noon and 64 at Night.
Exceedingly pleasant all day, being clear, calm and warm. Ground much dried. About dusk the wind sprung up from the South west and blew very fresh till near day.
Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Ditchers—also to Frenchs. At the last 3 Men had begun to get rails—at the Ferry the People were grubbing and cleaning up the Swamp below the Meadow and at Dogue run I set them to filling up gullies where the Plows were at work.
 


Friday 5th. Mercury at 54 in the Morning—51 at Noon and 46 at Night.
Day clear. In the Morning it was calm but by 8 oclock the wind Sprung up at No. Wt. & encreased till it came to blow hard & continued

to do so till Night and some time within it. It grew colder but was not disagreeably cold.
A Mr. Smith—Boat builder came here to build me a fishing Boat for which I am to allow him 8/. a foot and a pint of rum pr. day.
Rid to the Plantations, all. In the Neck began with 8 plows to plow the cut which had been in drilled Corn next the Barn—crossing the old farrows at this plowing.


   
   mr. smith: On 17 Mar. GW settled his account with Simon Smith “for buildg. & repai[rin]g boats” (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 242).



 


Saturday 6th. Mercury at 35 in the Morning—49 at Noon and 45 at Night.
The wind pretty fresh all day from the Southward—weather tolerably clear & pleasant—ground not froze.
Brought  Bullocks from the Mill Meadow to Stall feed.
At home all day.
Mrs. Stuart, Miss Allan, and the two youngest Children of the former came here just before dinner.
The Muddy hole Plows finished plowing the ground they were in at Dogue run and began to plow No. 2 at home.
Purchased, and had brought home from Alexandria 10 Bushels of red Clover Seed—a bushel of which was weighed 68½ lbs.
 


Sunday 7th. Mercury 32 at Morn 46 at Noon and 43 at Night.
Wind Southerly and pretty brisk all day—clear and warm.
At home.
 


Monday 8th. Mercury at 45 in the Morning—48 at Noon and 46 at Night.
Heavy & lowering all day & sometimes sprinkling. Abt. 4 Oclock it set in to a fine & constant rain which continued through the Night. But little Wind all day & tht. southerly till the evening whn. it got to the No. Et.
Rid to all the Plantations. Finished cleaning and grubbing the New Meadow at the Ferry. Old Will & the Women at Fren[ch’s] were grubbing and clearing away for the Plows in the field (No. 1) on the Road. At Dogue run they were plowing & filling gullies—In the Neck clearing the ground from Corn Stalks before the Plows and the Muddy hole people employed as usual in the New ground front of the home house.


   
   old will: Will was one of the 24 slaves belonging to Mrs. French who were leased to GW along with the land (deed of Penelope French to GW, Fairfax County Deeds, Book Q–1, 392–96, Vi Microfilm).



 



Tuesday 9th. Mercury at 38 in the Morning—39 at Noon and 38 at Night.
Wet Morning with the Wind tho’ light at No. Et. Cloudy and Mizzling all day.
Two Millwrights who came to my Mill yesterday began to work to day on a new Cog wheel to the grist Mill.
Kept within doors by the badness of the weather.
Took an acct. of my grass seeds on hand—which are as follows


10 Bushl. Clover a 68 1/2
685
lbs.


Expected from Phil.
300





985


20 Bushels orchard Grass




16 1/2 Ditto Timothy




1 Ditto New river




6 Quarts Pumpkin Seeds




1/2 Bushl. Magity bay Pease




1/2 Ditto Spg. Barley Mr. Lee




1/2 ditto Wheat of the Cape of Good hope.




NB—The above Clover Seed at 10 lbs. to the Acre will sow 98½ acr.—at 12 lbs., 82 acres—at 14 lb. 70 lbs.—& at 16 lbs. the largest quantity bestowed on an acre. 61½ acres.
The Orchard grass at a bus. to the acre will sow 20 acres.
The Timothy Seed at a quart to the Acre, will sow 528 acres at 3 pints 352 acres and at 2 Quarts to the Acre, 264 acres.
At home all day.


   
   two millwrights: Some time in late March or early April of this year these two artisans were paid a total of £12 12s. by GW “for repairs done my mill” (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 245).



   
   New River grass is probably not a variety; GW often used localities as a means of designating plants for which he had no other name. The New River joins the Gauley to form the Kanawha, an affluent of the Ohio, and GW may have collected the grass seed on his western trip of 1784. In the entry for 14 May 1788 he says it appears to be a “course kind of grass.”



 


Wedneday 10th. Mercury at 33 in the Morning—38 at Noon and 37 at Night.
Raining in the Morning, and lowering, & sometimes mizzling the rest of the day with the wind at No. Et.
Mrs. Stuart & her Children and Miss Allan went away after breakfast.
Just before Dinner Mr. Brindley Manager of the Susquehanna Works & his Son in law came on their way to South Carolina.

   
About the sametime I recd. by express the acct. of the sudden death (by a fit of the Gout in the head) of my beloved Brother Colo. Jno. Auge. Washington.
At home all day.
 


Thursday 11th. Mercury at 31 in the Morning—32 at Noon and 30 at Night.
Cloudy all day with the Wind at No. East. The greatest part of the day it was spitting Snow, but so thin and lighty, as never to whiten the ground.
Sent Mr. Lear to Alexandria to receive money and do other business for me.
Rid to the Plantations at the Ferry, French’s and Dogue run and to the Ditchers. At the first the labourers had begun to grub & clean up the 19 acre field on the hill part of No. 1.
 


Friday 12th. Mercury at 24 in the Morning—27 at Noon and 22 at Night.
Wind at No. Wt. with flying clouds and very cold.
At home all day, writing letters, & doing other matters previous to Majr. Geo. Washingtons setting of for New Kent for which place he set out after dinner, in order to receive & bring up some Negroes which his Wife’s Father Colo. Bassett had given him.



   
   A notation in the Mount Vernon store book for this date says that the white workers are to have a bottle of rum per day “on acct. of the Cyder’s being out” (ViMtvL).



 


Saturday 13th. Mercury at 17 in the Morning—32 at Noon and 30 at Night.
Wind at No. West in the Morning but at South East in the Evening—forenoon clear, but lowering afterwards but not very much—rather raw and cold.
Rid to the Ferry, French’s, and Dogue Run & Muddy hole Plantations; also to the Mill & the Ditchers—Nothing remarkable at any of them.
About 8 Oclock in the evening Doctr. Stuart on his return from the General Assembly at Richmond & Mr. Anstey came in.
 


Sunday 14th. Mercury at 34 in the Morning—51 at Noon and 46 at Night.
Day clear and pleasant the Wind being Southerly.
Doctr. Stuart stayed and dined as did Mr. Anstey after which both went away—the 1st. to his own home and the other to Alexandria.
At home all day.
 


Monday 15th. Mercury at 42 in the Morning—52 at Noon and 50 at Night. Rain last Night with the wind fresh from the So. Wt. which continued so through the day. Very lowering all day & now and then a sprinkling with rain but not enough to drive people from work. The Sun set clear and the Western horison indicated fair weather.
Rid to all the Plantations & to the Ditchers. In the Neck set the best plowman (Nat) to marking field No. 3 into 5 feet rows for Corn, Potatoes, Pease &ca. and finding the plowing in No. 2 wet & heavy I directed the plows to list after Nat every alternate row as soon as he had got sufficiently ahead and in the meantime while No. 2 (which was in Corn last year) remained so wet to endeavour to plow the New field about to be taken in for Corn next year. Plowing and other work going on as usual at the other places. Began to Maul Rails for French’s & to fit up two plows for plowing there.
James Lawson just finished the Ditch through the Woods from the Road to the fence where the Dutchman began & began below Manleys Ho[use] opposite to work up till he meets the Dutchman.
Ascertained how many of the following Sorts of Seeds there are

in a lb. Troy—The weight of a bushel of each & how much an acre will take of each sort to sow it.

 

Sorts of Seeds
Numbr. of Grains
Propn. ofChaff in ea.
Weight ofa bushof ea. seed
Seeds for an Acre


at 4 Inchs. sqr.
at 12 Inch sqr.



in the lb.
in the Bush
lbs.
galls.
lbs.
galls.


Red Clover
71,000
4,863,500
1/30
68 1/2  
5 4/8
0 5/8




Timothy
298,000
13,410,000
1/13
45      
1 2/8
0 2/8




New Rivr. Grass
844,800
8,448,000
1/14
10      
0 4/8
0 3/8




Orchd. grass
387,800
4,459,700
1/6 
11 1/2  
1    
0 7/8




Eastn. Shore Pea
14,400
964,800
1/30
67      


3    
3/64


Bla: eye Pease
2,300
140,300
1/32
61      


18 7/8
2 1/2


Crouder do.
1,600
97,600
1/34
61      


27 2/8
3 4/8


Barley
8,925
455,685
1/37
51      
44   
7    




 


Tuesday 16th. Mercury at 35 in the Morning—55 at Noon and 52 at Night.
The forenoon a little lowering, but the afternoon clear and remarkably pleasant—little or no Wind all day.
Rid to the Plantations at the Ferry, French’s, Dogue run and Muddy hole—also to the Ditchers. The same kind of work going on as usual at all of them.
On my return home found Mr. Porter and Mr. Ingraham here, who dined and stayed all night.


   
   Nathaniel Ingraham was a business partner of Thomas Porter of Alexandria.



 


Wednesday 17th. Mercury at 33 in the Morning—54 at Noon and 45 at Night.
Clear, with the Wind very brisk all day from the So. West—moderate but not very warm.
At home all day. Just as we had dined Messrs. Richd. & Theodk. Lee came in, and after Sundown Colo. Carrington from Congress, and Major Swan from Boston arrived, all of whom stayed the Night.


   
   Maj. James Swan (1754–1830), who was twice wounded at Bunker Hill, subsequently held several civil offices in Massachusetts during the Revolution. In 1785, at the request of Henry Knox, GW wrote Swan letters of introduction for a trip by Swan to France where he developed a career in commerce and international finance (GW to Knox, 28 Feb. 1785, NNGL: Knox Papers; PRICE [2]Jacob M. Price. France and the Chesapeake: A History of the French Tobacco Monopoly, 1674–1791, and of Its Relationship to the British and American Tobacco Trades. 2 vols. Ann Arbor, Mich., 1973., 2:834–37).



 


Thursday 18th. Mercury at 34 in the Morning—55 at Noon and 47 at Night.
The Morning was exceedingly pleasant & perfectly calm. The Wind afterwards rose in the So. Wt. quarter & shifted to the westward. The ground was froze this Morning tho’ not very deep.
All the Gentlemen (messrs. Porter & Ingraham who had stayed two Nights with the others) went away after Breakfast.
I rid to all the Plantations. The plows began on Tuesday to break up the New field for Corn in the Neck on Tuesday last. Worked there yesterday and would do so to day also; after which, as the ground they had left, appeared to be a good deal dried by yesterdays Wind I directed them to return to it to morrow. Finished except two lands which were left untouched, plowing the


Lay land at Dogue run, and began to list the field (alternate rows) intended for Corn at that place and began plowing with 2 plows at French’s for Oats & Barley. Set another (makg. 3 plows) to work at the Ferry Plantation to day. The Muddy hole people went from the New ground in front of the Ho[me] Ho[use] to the Plantation to work, to grub & clear the stumps & bushes before the Plows at that place.
 


Friday 19th. Mercury at 27 in the Morning—37 at Noon and 27 at Night.
Wind at No. Et. in the Morning, with appearances of a change of Weather. About Noon it was calm, clear, and very pleast. but towards sundown the wind Sprung up again at No. Et.—the clouds gathered fast, and indicated rain speedily.
Went to French’s and marked of the fields (as they are to be divided in future) by stakes.
 


Saturday 20th. Mercury at 32 in the Morning 45 at Noon and 43 at Night.
About 8 Oclock in the evening of yesterday it began a slow, & very moderate rain which continued it is supposed through the Night. In the morning it was very heavy with great appearances of a repetition of rain but none fell. Towards noon the Sun shone & the afternoon was clear & very pleasant. Wind at So. Et. all day but not much of it.
Rid to the Ferry, French’s, Dogue run, & Muddy hole plantations—as also to the Ditchers and to the Mill. Employed as yesterday at all of them.
Mr. Lund Washington dined here.
 


Sunday 21st. Mercury at 37 in the Morning—42 at Noon and 42 at Night.
A very heavy thick fog till 10 Oclock—Cloudy & lowering Most part of the day afterwds. though the sun made feeble efforts to shine. Evening clr.—but little wind and that at No. Et.
Major Swan (of Boston) & Mr. Hunter of Alexandria came here to dinner & stayed all nig[ht].
 


Monday 22d. Mercury at 37 in the Morning—37 at Noon and 36 at Night.
Wind still at No. Et. Morning very heavy, which, about 10 Oclock turned to a thick mist and in the Afternoon to rain.

Major Swan & Mr. Hunter set off for Fredericksburgh before Breakfast.
At home all day.
 


Tuesday 23d. Mercury at 32 in the Morning—34 at Noon and 32 at Night.
Heavy & thick—always misting & sometimes raining. A good deal of the latter fell in the night. Wind—tho’ not much of it at No. Et.
At home alone all day.
 


Wednesday 24th. Mercury at 46 in the Morning—49 at Noon and 48 at Night.
Raining more or less all day. In the Morning there were some appearances of the weather clearing, but it soon thickened and set in to raining, slowly till towards sundown, when the clouds again broke to the Westward. In the Night the wind blew fresh from the So. West & Continued to come from that quarter all day but very moderately.
At home all day.
 


Thursday 25th. Mercury at 35 in the Morning—42 at Noon and 39 at Night.
Lowering morning, with some appearances of the weathers breaking in the forenoon but it soon thickened again and before 3 began a fine snow which soon turned to rain which it continued to do thru the whole, or greater part of the Night. Wind at So. West.
Rid to the Ditchers & Mill and to the Ferry, French’s Dogue run, & Muddy hole Plantations. At work as usual at the Ferry and Frenchs—at Dogue run repairing & altering the Meadow fence & filling up gullies before the Plows. The Muddy hole Hoe People had returned to the New ground in front of the house and were breaking it up as heretofore. They came to this work on Monday Morning.
On my return home found Mr. Madison here and after Dinner Mr. Griffith came in both of Whom stayed all night.
 


Friday 26th. Mercury at 36 in the Morning—46 at Noon and 46 at Night.
In the Morning early it rained—about 9 Oclock the weather seemed disposed to break but sooned thickened again and rained more or less from abt. Noon till Night when the weather again

seemed inclined to clear. Wind tho’ not much of it, was at So. Wt. in the Morning & more Westerly in the afternoon.
Mr. Madison & Mr. Griffith going away after breakfast (the former to attend Congress) I rid as yesterday to all the Plan[tation]s.
The Ditchers abt. Noon this day finished the level ditch as far as was intended on both sides the Swamp at French’s Plantation and then began to dig a 4 feet ditch at top, & a foot (intending it for a dble. ditch) deep, on the dividing line between this & the Ferry Plantation immediately after.
 


Saturday 27th. Mercury at 36 in the Morning—40 at Noon and 36 at Night.
A good deal of Rain falling in the Night, the ground was very wet; after 9 oclock it became clear with little or no Wind till towards Sundown, when it came out pretty brisk from the No. West.
Rid to all the Plantations and to the Ditchers whom I found had made a mistake and instead of working on the line dividing the Plantations were on one which divides the fields 2 & 3. Shifted them to the right place about 1 Oclock.
 


Sunday 28th. Mercury at 26 in the Morning—36 at Noon and 32 at Night.
Wind Westerly all day, and not much unlike Snow—Grd. froze in the Morning.
Colo. Henry Lee, his Lady, Miss Lee and Mr. Fendall came here to dinner—the last of whom went away afterwards (crossing the river for Maryland).


   
   Miss Lee is undoubtedly Mrs. Matilda Lee’s sister Flora Lee.



 


Monday 29th. Mercury at 30 in the Morning—30 at Noon and 30 at Night.
Wind cold & raw from the So. West. About Sun rise it began to snow & continued to do so for 3 or 4 hours when it turned to rain, and rained thro’ the day. The Wind was Southerly but raw & cold; ground hard frozen.
Rid in the Morning before breakfast to Muddy hole Plantation in order to set the Ditcher (Danl. Overdonck) to work, but the ground was so hard froze & the weather setting in so stormy he could not proceed and returned.
 



Tuesday 30th. Mercury at 32 in the Morning—38 at Noon and 32 at Night.
Foggy and warm with very little or no Wind the greater part of the day. In the evening it became clear.
Rid to the Ferry, & French’s Plantation, and intended to have gone further but getting wet in passing a Mirey place at French’s I returned home to get on dry cloaths.
Sent Danl. Overdonck to Muddy hole again who with a fellow Charles belonging to the place began a ditch 3 feet wide at top, one at bottom, and  Inches deep.
Set the Plows to work again at French’s where the women & boys had begun to fence.
 


Wednesday 31st. Mercury at 32 in the Morng.—48 at Noon and 40 at Night.
Wind at No. West and pretty fresh early in the Morning, but decreased as the Sun rose and became quite calm & a little lowering towards Night.
Accompanied by Colo. Lee I rode to the Ferry, Frenchs Dogue run and Muddy hole Plantations and also to my Mill & the Ditches. At Dogue run the Women were altering the Meadow fences and at Muddy hole finding the Ditch too small I ordered it to be made 4 feet wide. Being in a Sandy soil the ditching here was perfectly dry, but where James Lawson & Boston were ditching at French’s in Clayey ground it was very wet and disagreeable.
Mr. Fendall returned from Maryld. to dinner.
